PER CURIAM.
The appellee secured judgment in the circuit court of Duval County against a corporation which is not a party to this appeal. Thereafter, the appellee instituted proceedings supplementary, pursuant to section 56.29, Florida Statutes (1991), and impleaded the appellant, alleging that there had been a fraudulent transfer of certain property by the judgment debtor to the appellant. The trial court’s order allowing the impleader directed the appellant to appear in Duval County for examination. The appellant challenges that provision of the order which directs it to appear for examination in Duval County.
Because its Florida residence is in Leon County, the appellant's examination must be conducted in Leon County. See § 56.-29(2), Fla.Stat. (1991); Coloso Boat Corp. v. Souza, 492 So.2d 1100 (4th DCA 1986). The provision of the appealed order which directs the appellant’s examination in Du-val County is therefore reversed, and this cause is remanded. Upon remand, the trial court should order examination of the appellant by a special master in Leon County.
REVERSED AND REMANDED.
SMITH, ALLEN and MICKLE, JJ., concur.